Title: From George Washington to Major General Nathanael Greene, 5 May 1778
From: Washington, George
To: Greene, Nathanael


                    
                        Sir,
                        Head Quarters [Valley Forge] May 5th 1778
                    
                    In answer to your favour of the 3d I give it clearly as my opinion, that no change has happened in our affairs, which will justify the least relaxation in our military preparations and consequently that the provisions you have been, and are, making, in your department, ought to be continued in their fullest vigor and extent.
                    Whether any, or what change may happen, in the local situation of the army, for the ensuing campaign, or what dispositions in your department, may be necessary, in consequence—are matters, which for particular reasons, I cannot yet determine. A council will soon be held, in which will be decided a general plan of operations for the army. When this is done, you shall receive your instructions accordingly; in the meantime, you will proceed in the plan already on foot. with great Esteem I am Sir Yr hume ser.
                